Citation Nr: 1236936	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-10 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for a left knee disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran's claim for entitlement to service connection, to include on a secondary basis, for a left knee disability was previously remanded by the Board in March 2010 and February 2012.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance, collectively, with the instructions from its March 2010 and February 2012 remands.  Specifically, the RO was instructed to afford the Veteran a VA examination to determine the likely etiology of the Veteran's left knee disability to include on a secondary basis.  Stegall, 11 Vet. App. at 268.


FINDING OF FACT

The competent and probative evidence fails to demonstrate that the Veteran has a left knee disability that was incurred in service, or otherwise related to service or to any service-connected disease or injury.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by military service, or proximately due to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that a letter dated in July 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The July 2007 letter provided this notice to the Veteran.

The Board observes that the July 2007 letter was sent to the Veteran prior to the January 2008 rating decision.  The VCAA notice with respect to the elements addressed in these letters was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the July 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.

As noted above, in March 2010 and February 2012 the Board remanded the issue to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to provide VA examinations.  The requested examinations having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations were obtained in May 2010, May 2011, to include a July 2011 addendum opinion, and March 2012.  38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as collectively they are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its March 2010 and February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to the issue of secondary service connection, the Board notes that VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection just prior to the filing of the Veteran's claim.  The intent of the amendment was to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the non-service connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  That revised regulation, as noted above, implemented the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See Allen, 7 Vet. App. at 448; 71 Fed. Reg. 52744 (2011).  The Board notes, as will be further demonstrated below that the competent evidence does not indicate that the Veteran's left knee disability is secondary to the Veteran's service-connected pes planus, as such there is no need to determine a baseline level.  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (noting that competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran seeks entitlement to service connection for a left knee disorder.  The Board notes initially that in June 2007, the Veteran filed a claim for entitlement to service connection for bilateral knee problems.  In a March 2011 rating decision, the RO granted entitlement to service connection for right knee strain and assigned a 10 percent evaluation effective June 12, 2007.  As such, only the issue of entitlement to service connection for a left knee disorder remains before the Board.

In his June 2007 claim, the Veteran indicated that his bilateral knee problems developed secondary to his service-connected pes planus.  A review of his service treatment records does not show any complaints, findings, or diagnoses of a left knee disorder.  Specifically, on his March 1970 Report of Medical History at separation, the Veteran indicated that he never suffered from bone, joint, or other deformity, or a "trick" or locked knee.  Similarly, his March 1970 Report of Medical Examination indicated that his lower extremities were within normal limits.  The Veteran does not contend otherwise.  He also makes no allegations as to continuity of knee symptomatology since service.  Rather, he consistently argues that his knee disability developed secondary to his service-connected pes planus.

Post-service treatment records do not show treatment for a left knee disorder.  Magnetic resonance imaging (MRI) of the right knee in February 1989 revealed a grade 3A tear of the posterior horn of the medial meniscus, but an MRI of the left knee was not conducted at that time.

The Veteran was afforded a VA joints examination in May 2010.  The examiner noted that the Veteran described pain in the right knee that started 30 years before.  The examiner opined that the Veteran's flat feet caused a strain in both knees which resulted in an injury of the right knee; however, an injury of the left knee was not discussed.  The Veteran was diagnosed as having knee strain which was most likely due to underlying flat feet.  Although there was no mention of left knee pain, the Veteran described a sharp, pressure-like pain in the medial side of both legs which worsened with walking and was alleviated with sitting.  Based on the results of this examination, the RO granted the Veteran entitlement to service connection for right knee strain in a March 2011 rating decision.

At a May 2011 VA joints examination, the Veteran explicitly indicated that he did not have any problems or complaints with respect to his left knee either during or subsequent to his period of military service.  He had not been evaluated for any left knee pain and did not feel that his left knee needed to be evaluated.  Upon objective examination, there was no evidence of deformity, instability, swelling, crepitus, fatigue, weakness, subluxation, incoordination, or laxity.  He demonstrated a full range of motion without pain.  However, X-rays revealed mild degenerative changes of the bilateral knees.  With respect to a diagnosis, the examiner emphasized that there was no left knee pain and did not provide an etiological opinion.

In a July 2011 addendum opinion, the examiner indicated that any knee pain was not caused by or related to the Veteran's military service as there was no evidence of in-service complaints of left knee pain and the Veteran conceded that he did not seek medical attention for left knee pain while in the military.

The May 2011 examiner failed to provide an etiological opinion with respect to the Veteran's left knee on the basis that there was no current left knee pain.  The July 2011 examiner opined that any knee pain was not caused by or related to the Veteran's period of military service because there was no evidence no evidence of in-service complaints of left knee pain and the Veteran conceded that he did not seek medical attention for left knee pain while in the military, but did not address the likelihood that the mild degenerative changes of the bilateral knees identified in the May 2011 joints examination developed secondary to the Veteran's service-connected pes planus.  As such, the Board remanded the issue in February 2012.  

To that end, the Veteran was afforded another VA examination in March 2012.  The examiner noted initially that the Veteran stated that he started having pain to "one of his knees," around 1980 that was treated with arthroscopic surgery.  The Veteran stated that while he had no pain in his knees, he believes his chronic pes planus might have caused pains in his knee.  Upon examination, the Veteran exhibited no limitation of motion or functional impairment of the left knee.  X-rays taken in conjunction with the examination did not reveal any degenerative or traumatic arthritis, although the examiner noted the May 2011 bilateral knee x-rays revealed mild degenerative changes.  After review of the Veteran's claims file, the examiner opined that the Veteran's mild degenerative joint disease of the left knee was less likely than not incurred in or caused by the service-connected pes planus or active duty service because there was no evidence of injuries, traumas, complaints, or treatment for a left knee disability in service and no evidence that any left knee disability was attributed to the Veteran's service-connected pes planus.  The examiner further noted that the Veteran could not remember which knee had arthroscopic surgery.  Finally, the examiner noted that the Veteran had a normal left knee examination, did not require assistive devices, had normal ambulation, and age appropriate x-ray results.  Specifically with regard to the issue of secondary service connection, the examiner also noted the conflicting reports in the May 2011 VA examination report which noted foot x-rays that indicated no evidence of pes planus, yet also noted severe pes planus with pronated feet upon examination.  

The Board notes initially that the Veteran has a current diagnosis of mild degenerative joint disease of the left knee as noted on the May 2011 VA examination.  Despite the normal left knee determination on the March 2012 VA examination, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

While the Veteran does have a current disability, the probative evidence fails to demonstrate that the Veteran's left knee mild degenerative joint disease was related directly to his active duty service or secondary to his service-connected pes planus.  As noted above, the March 2012 VA examiner provided negative nexus opinions with regard to both direct and secondary service connection.  The examiner's rationale was not only that the Veteran did not have a current left knee disability, but also that there was no evidence of left knee disability in service or that could be attributed to the Veteran's service-connected pes planus.  The Veteran did not report any left knee pain and could not even remember which knee had caused his pain in the 1980s leading to claimed arthroscopic surgery.  Finally, the examiner implied that the Veteran's pes planus was not severe enough to cause a left knee disability.  The record does not contain a positive nexus opinion associating the Veteran's left knee degenerative joint disease with his service-connected pes planus other than the contentions of the Veteran.  

The Board notes, as previously stated, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to the Veteran's claim for service connection for a left knee disability, while the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify a specific diagnosis based solely on observation.  Further, the Veteran has not demonstrated the medical knowledge required to establish a diagnosis.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); see also 38 C.F.R. § 3.159 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a diagnosis or etiology with regard to the Veteran's claim for a left knee disorder.  Additionally, the Veteran also lacks the medical expertise necessary in that the probability of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he has a left knee disability that is related to his service-connected pes planus.  

As such, after a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the March 2012 VA examiner's opinion is the most probative medical evidence addressing the etiology of the Veteran's left knee disability.  The report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for his opinion.  In addition, the opinion is highly probative because it was based on a review all of the medical evidence of record.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  As the March 2012 VA examiner's opinion was based upon an evaluation of the Veteran and a review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's left knee disability. 

With consideration of all of the above, the Board notes that the more probative evidence fails to demonstrate that the Veteran has a left knee disability that is related to his active duty service or service-connected pes planus.  Therefore, the Board finds that the Veteran's claims for service connection for a left knee disability to include as due to his service-connected pes planus must be denied.

The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection, to include on a secondary basis, for a left knee disability is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


